SENTENCIA
En 1970 un empleado de la Autoridad Metropolitana de Autobuses sufrió un accidente laboral que informó al Fondo del Seguro del Estado y entre tratamiento y evaluaciones y apelaciones sobre el grado de incapacidad, el proceso administrativo tomó nueve años, hasta que finalmente la Comisión Industrial le reconoció una incapacidad total permanente por resolución de 19 de enero de 1979. El empleado, que no había descontinuado su trabajo, una vez obtenida la declaración de incapacidad por la Comisión, solicitó retiro por razón de incapacidad ocupacional que le fue aceptado por el Sistema de Retiro y se computó su pensión tomando como base el 50% del sueldo que deven-gaba para el momento en que ocurre la inhabilidad, resul-tando en $200 mensuales. Recurrió el pensionado al Tribunal Superior que modificó la decisión del Administrador del Sistema de Retiro y ordenó que se calculara la pensión a base del sueldo que percibía “en el momento en que advino totalmente incapacitado”. Recurrió en certiorari ante nos el Administrador y oído el empleado recurrido a través de su escrito de oposición, resolvemos a tenor de la Regla 50 del Reglamento.
La Ley de Retiro del Personal del Gobierno en 3 L.P.R.A. see. 769 ordena:

Anualidad por incapacidad ocupacional

Todo participante que como resultado de una incapacidad que se origine por causa del empleo y surja en el curso del mismo, quedare incapacitado para el servicio, tendrá dere-cho a recibir una anualidad por incapacidad ocupacional, siempre que: (a) de uno o más médicos, según se dispone en la see. 771 de este título, se recibiere prueba adecuada en cuanto a la incapacidad mental o física del participante; (b) *680el participante o el patrono, de acuerdo con los reglamentos de la Junta, notifique al Administrador con respecto a dicha incapacidad, y (c) la incapacidad fuere indemnizable de acuerdo con las disposiciones de la Ley de Compensaciones por Accidentes del Trabajo, Capítulo 1 del Título 11.
El importe de la anualidad será igual al cincuenta (50) por ciento del tipo de retribución que se hubiere percibido en la fecha en que ocurriere la mencionada inhabilidad.
La anotación de L.P.R.A. llama la atención a que la Ley Núm. 73 de 19 de junio de 1954 enmendó el segundo párrafo sustituyendo la frase “en la fecha de declararse la mencionada inhabilidad”, por “en la fecha en que ocurriere la mencionada inhabilidad”. La enmienda tiene un efecto benéfico dual: favorece al empleado viabilizando su retiro tan pronto surge la incapacidad y por otro lado no obliga al Gobierno a mantener en nómina un empleado que por iniciativa propia ha manifestado no hallarse en aptitud para rendir la labor que le exige el servicio público. El lesionado no ha presentado prueba sobre la fecha en que efectivamente “ocurrió” su inhabilidad, suceso que inevita-blemente se concretó mucho antes de los nueve años de ponderación entre el Fondo del Estado y la Comisión.
Descartada por mandato del legislador la fecha de declaración de incapacidad por el evento anterior de aparición o surgimiento de la inhabilidad, forzoso es retrotraer ésta a la fecha del accidente laboral, que aun cuando leve es germen y fuente única de la condición emocional que finalmente determinó la incapacidad ocupa-cional. No propicia los fines de la buena administración pública, permitir que un empleado consciente y sabedor de su incapacidad para realizar su labor continúe percibiendo un salario inmerecido por todo el tiempo que tome la declaración oficial de su inhabilidad, y que aún así compute al máximo las dos pensiones con que se retira del servicio público. En la estrechez de nuestros recursos, el exceso en los beneficios sociales otorgados a un trabajador sacrifica el derecho de otro en mayor necesidad.
*681Se expide el auto, se anula la sentencia recurrida y en su lugar se restablece la decisión administrativa del Sistema de Retiro.
Así lo pronunció y manda el Tribunal y certifica la Secretaria General. El Juez Asociado Señor Irizarry Yunqué emitió opinión disidente a la cual se une el Juez Asociado Señor Negrón García.
(Fdo.) Lady Alfonso de Cumpiano

Secretaria General